                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

FRANK MARTINES LAWRENCE                                                       PLAINTIFF
#07934-20

V.                           No. 4:20-CV-1494-BRW-JTR

GLEASON, Duty Officer,
Pulaski County Regional Detention Facility, et al.                       DEFENDANTS


                                         ORDER

       The Court has received the Recommended Disposition submitted by United States

Magistrate Judge J. Thomas Ray. No objections to the Recommended Disposition have

been filed. After careful consideration, the Court concludes that the Recommended

Disposition should be, and hereby is, approved and adopted as this Court’s findings in all

respects. Plaintiff’s Complaint is dismissed, without prejudice, for failure to state a claim

upon which relief can be granted. The dismissal will count as a “strike” pursuant to 28

U.S.C. § 1915(g). The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma

pauperis appeal would not be taken in good faith.

       IT IS SO ORDERED this 30th day of June, 2021.



                                               Billy Roy Wilson________________
                                               UNITED STATES DISTRICT JUDGE
